Title: From John Adams to John Adams Smith, 22 December 1811
From: Adams, John
To: Smith, John Adams



Dear Sir
Quincy December 22, 1811

Your kind letter of Nov, might have been sooner acknowledged, if I had been younger, my eyes brighter, my fingers steadier, and if I had less writing to do, and fewer letters to answer.
I have the honor to coalesse in the “consolidated” opinion of your neighbourhood, that the Presidents Message and the documents attending it do honor to the Government to the President his Ministers and Ambassadors, and in your words “if a Course of Counduct conformable to the Spirit of the Message be strenuously pursued, Mr Madison will receive all American Support”
that there is a faction too much attached to the French and another too much devoted to the English, is as certain as that France and England exist. such Factions have existed from 1776 to this hour, they are more noisy than powerful, they sometimes carry points in elections, and sometimes obtain offices by their prejudices and partialities, but whenever the times become serious these Factions loose their consequence, and when War comes either with France or England their partizans hide their diminished heads. They must call on the mountains to cover them. I mean the American Mountains. The American character then appears undisguised, brave as honesty herself, prudent as reflection, humane and tender as a woman, persevering as a christian. Oh my God! I humbly and devoutly pray that this character may be preserved—That neither mercantile or military or priestly or Juridical ambition or Avarice may be permitted to corrupt or debase it.
The important subject of a Navy has for six and thirty years appeared to me so important that I have lived in uninterrupted Astonishment at the coldness, the indifference the appathy of my fellow citizens upon this subject.
In 1775 I supported a motion, and believe made it for authourising General Washington to fit out an armed vessell. That vessel took the Congress mortar. I was upon a Committe with Governor Hopkins, R H. Lee, Gov Langdon and Christopher Galsdon to fit out a Fleet. We armed the Columbus, Cabot, Daxia, Providence &c
When I was President I hazarded and sacrificed my popularity to a Navy. In all my Public writings and private conversations, a Navy has been my constant theme. The wooden walls—the floating castles the swiming Batteries the floating Citadels of the US United States have been my Constant toast: how then can it be necessary or proper for me to produce myself before the public
remember my Situation. Delicacy Decency require that I should avoid every appearance of dictating prompting or even advising the Government. Long experience may have suggested to me Ideas, that might be useful to you.
I have seen and read in France the true causes which always have prevented and always will prevent France from being a first rate Maratime commerical, or Manufactoring power, Viz the immense preponderance of the Landed over the Commercial Interest
I fear the same cause here the Landed Nobles, for we have landed as well as monied Nobles in this Country as there are in France, will stand in the way
These landed gentlemen will have no objection to holding commissions in an army, even a standing army, but will oppose a Navy with all their might. Because no Country can afford to be omnipotent by Land and Sea at once. No Nation, No people can bear such a burthen of Taxes, Colbert Neckar all ministers in France who have encouraged a Navy have been unpopular
Your State of New York has become of great importance in this union. You have a great stage to tread, I think as a state it has taken a wrong turn and mistaken its true interest for a dozen years past. I hope it is now returning to its right path.
Have you a good map of New York? I advise you to make yourself Master of it Geography, and history
your Mother and Sister and all are well. Remember me to all.

Your Grandsire,